Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks, filed 12/11/2020, with respect to the previous objections to the drawings have been fully considered and are persuasive.  Applicant has submitted an amended Figure 5 which obviates the previous objection.  The previous objections to the drawings has been withdrawn. 

Applicant’s arguments, see Remarks, filed 12/11/2020, with respect to the previous objections to claims 2-9, 21-22, 24-25 have been fully considered and are persuasive.  Applicant has amended the claims to obviate the issues.  The previous objections to the drawings has been withdrawn. 

Applicant's arguments filed 12/11/2020 regarding the previous 112(a) rejection of claim 1 have been fully considered but they are not persuasive.

Applicant argues claim 1 has support for “configuration type” and “cycle of operation”, with Applicant referencing [0041], [0056], [0073]-[0074] of the specification.
Examiner respectfully disagrees.  Regarding the “configuration type”, [0073]-[0074] do not appear to support the selectability of the configuration type.  Selecting the water level may change the configuration type, but it does not appear to support any prevention of the user selecting another configuration type.  Regarding the “cycle of operation”, [0041] & [0056] do not appear to clearly support disclosure of the cycle of operation’s selectability being affected.  

Applicant’s arguments, see Remarks, filed 12/11/2020, with respect to the previous 112(a) rejection of claim 24 regarding the default treatment variable and default cycle of operation have been fully considered and are persuasive.  Regarding the “default cycle of operation”, Examiner agrees with Applicant’s assessment of there being support for “default cycle of operation” in view of [0054], as the 

Applicant’s arguments, see Remarks, filed 12/11/2020, with respect to the previous 112(b) rejections of claims 1 & 23 have been fully considered and are persuasive.  Applicant has amended the claims to obviate the issues.  The previous 112(b) rejections of claims 1 & 23 has been withdrawn. 

Applicant argues Nag does not disclose first and second baskets that can be arranged in selectable configurations.
Examiner respectfully disagrees.  Examiner agrees with Applicant’s assessment, but notes that Nag was applied for secondary teachings to Hubbard.  Hubbard already teaches this feature via zone selector 53 which would then “deactivate” non-compatible options (e.g. water temperature selection switches 54 & 55 have their contacts opened/close based off zone selector 53).  Nag was applied for teaching “disabling” of non-compatible options.  Examiner considers one of ordinary skill in the art would find Nag’s usage of “disabling” would be understood to mean making unselectable via the user interface.  Applying an interface/display such as Nag to Hubbard would disable incompatible options (e.g. wash temperature selection for non-selected zones would be disabled) to minimize user input.  

Applicant argues Nag’s context pertains to doing so based on cycle parameters input by a user rather than the context of doing so based on physical configuration of the washing machine.
Examiner respectfully disagrees.  Examiner does not consider a physical configuration as exclusive of being a cycle parameter input by a user.  Hubbard’s zone selector 53 is effectively a user input of a cycle parameter (e.g. location of where the wash water is to be admitted), which also affects the level and temperature of the wash water admitted.  Nag teaches wash temperature and water level as examples of parameters to disable (see Nag’s Tables 1-2.  Page 10, lines 13-21).  Examiner still considers the claimed invention to be an application of Nag’s interface/display to Hubbard absent further argument/evidence.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9, 21-25 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites “to control operability of the user interface based on the input indicative of the selectable configuration including selectability of at least one of configuration type, at least one treatment variable, a cycle of operation, or an other user selectable option”.  Examiner did not identify support that the selectability of the configuration type or the cycle of operation is being controlled (e.g. becoming 
Claim 24 recites “the controller is configured to operate the display to indicate a default selectable configuration including at least one of a default configuration type, a default treatment variable, or a default cycle of operation”.  Examiner did not identify support for the display of a “default treatment variable” or “default cycle of operation”  Examiner only found support for a “default configuration type”.   

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9, 21-25 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites “to control operability of the user interface based on the input indicative of the selectable configuration including selectability of at least one of configuration type, at least one treatment variable, a cycle of operation, or an other user selectable option”.  Examiner did not identify support that the selectability of the configuration type or the cycle of operation is being controlled (e.g. becoming 
Claim 24 recites “the controller is configured to operate the display to indicate a default selectable configuration including at least one of a default configuration type, a default treatment variable, or a default cycle of operation”.  Examiner did not identify support for the display of a “default treatment variable” or “default cycle of operation”  Examiner only found support for a “default configuration type”.   


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-9, 21, 24-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hubbard (US 3575020) in view of Nag (WO 2006087735).  
Hubbard teaches a laundry apparatus comprising the following of claim 1 except where underlined:

For Claim 1:
A laundry treating appliance comprising: 
a first basket having a first open top and defining a first treating chamber for receiving laundry for treatment (see Figure 1, rotatable tub 12); 
a second basket having a second open top and selectively receivable within at least a portion of the first treating chamber, the second basket defining a second treating chamber for receiving laundry for treatment (see Figure 1, removable tub 14); 
a liquid supply system for selectively supplying water to the first basket, the second basket, or both of the first and second baskets (see Figure 1, nozzles 30 & 42, water inlet valves 31 & 32); 
a user interface configured to receive input from a user and provide output to the user (see Figure 5, control panel 66); and 
a controller operably coupled with the liquid supply system and the user interface and wherein the controller is configured to receive input indicative of a selectable configuration for the first and second baskets, the controller configured to control a display of output on the user interface based on the input indicative of the selectable configuration, and the controller configured to control operability of the user interface by a user based on the input indicative of the selectable including selectability of at least one of configuration type, at least one treatment variable, a cycle of operation, or an other user selectable option, and the controller is configured to implement a cycle of operation including control of the liquid supply system based on the input indicative of the selectable configuration and the input from the user(refer to arguments above.  see Figures 4b & 5, zone selector 53.  Column 3, lines 52-59).  The various inputs on control panel 66 are factored into the implementation of a cycle of operation.  

Hubbard does not appear to teach the controller controlling a display of output in the user interface based on the input indicative of the selectable configuration.  Hubbard also does not appear to teach controlling selectability per se.  

Regarding the display, Examiner however considers it well-known in the washing arts to display various wash cycle/parameter information and refers to Nag, who teaches using the display to provide the user with complete information (see Nag’s Figure 1, control panel 1, display 7.  Page 6, lines 18-32.  Page 7, lines 1-32.  Page 9, lines 23-32.  Page 10, lines 1-10.  Tables 1 & 2) (see MPEP 2143, “(A) Combining prior art elements according to known methods to yield predictable results”).  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Hubbard and more particularly to apply a display as taught by Nag so as to provide the user with complete information on the cycles, parameters, etc.  

Regarding the selectability, Nag further teaches disabling incompatible cycles/options based on a selected program cycle which can result in minimal external inputs from the user (see Nag’s page 3, lines 24-33.  Page 4, lines 1-3.  page 10, lines 1-22.  Table 2) (see MPEP 2143, “(A) Combining prior art elements according to known methods to yield predictable results”).  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Hubbard and more particularly to disable incompatible program cycles/options so as to minimize user input.  

Modified Hubbard teaches claim 1.
Modified Hubbard also teaches the following:

For Claim 2:
The laundry treating appliance of claim 1, wherein the selectable configuration includes three selectable configuration types including: treat laundry in the first basket only, treat laundry in the second basket only, and treat laundry in both the first basket and the second basket (see Hubbard’s Figures 4b & 5, zone selector 53.  Column 3, lines 52-59).

For Claim 3:
The laundry treating appliance of claim 2, wherein a basket modifier button is included on the user interface and operation of the basket modifier button cycles through the three selectable configuration types (see Hubbard’s Figures 4b & 5, zone selector 53.  Column 3, lines 52-59). 

For Claim 4:
The laundry treating appliance of claim 3, wherein the user interface further includes an indicator indicating a currently selected one of the three selectable configuration types (see Hubbard’s Figure 5, zone selector 53.  Refer to arrow). 

For Claim 5:
The laundry treating appliance of claim 2, wherein the treat laundry in the first basket only is a default selectable configuration type (see Hubbard’s Figure 5, zone selector 53).  The operation of the next cycle appears to default to what the zone selector 53 was previously set to and can default to the primary zone wash.     

For Claim 6:
The laundry treating appliance of claim 2, wherein the user interface includes a user selectable variable for the cycle of operation and the controller is further configured to receive input of the user 

For Claim 7:
The laundry treating appliance of claim 6, wherein the user selectable variable is related to at least two different water level options (see Hubbard’s Figure 5, variable water level switch 44). 

For Claim 8:
The laundry treating appliance of claim 7, wherein the user interface further includes an indicator indicating a currently selected water level (see Figure 5, variable water level switch 44. Refer to markings and arrow). 

For Claim 9:
The laundry treating appliance of claim 1, wherein the input indicative of the selectable configuration is received from the user interface (see Hubbard’s Figures 4b & 5, zone selector 53). 

For Claim 21: 
The laundry treating appliance of claim 1, wherein the user interface includes a set of water level inputs defining at least one treatment variable and at least one of the set of water level inputs are unselectable based on the input indicative of the selectable configuration (see Hubbard’s Figure 5, variable water level switch 44.  See Nag’s page 10, lines 10-22).  Both Hubbard and Nag teach setting water level.  Nag teaches disabling water level depending on the selected operating program (e.g. draining program).  

For Claim 24: 
The laundry treating appliance of claim 1, wherein the controller is configured to operate the display to indicate a default selectable configuration including at least one of a default configuration type, 

For Claim 25:
The laundry treating appliance of claim 1, wherein the controller configured to control the display of output on the user interface based on the input indicative of the selectable configuration comprises controlling at least two indicators (see Nag’s Figure 1, control panel 1, display 7.  Tables 1 & 2).  Nag’s Tables 1 & 2 appears to teach controlling the display of the various listings/indicators (refer to data boxes under each soil degree) for the various parameters/options.  Additionally, Nag’s display 7 can also read on an indicator such that duplicating the number of distinct displays 7 being used would read on two displays/indicators (see MPEP 2144.04, “Duplication of Parts”).  

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hubbard (US 3575020) in view of Nag (WO 2006087735) as applied to claim 21 above, or in the alternative, further in view of Ikeda et al. (US 4862711, “Ikeda”).  
Modified Hubbard teaches claim 21.
Modified Hubbard appears to teach the following:

For Claim 22: 
The laundry treating appliance of claim 21, wherein the set of water level inputs is selectively illuminable and when the at least one of the set of water level inputs is unselectable the at least one of the set of water level of water level inputs is further unilluminated (see Nag’s Table 1.  Refer to highlighted temperature and spin speeds).  Nag appears to already teach highlighting temperature and spin speed values.

If argued, Examiner however, considers it well-known in the washing arts to illuminate selected parameters such as water level, and refers to Ikeda, who uses light-emitting diodes to indicate the water 
To clarify how this would read on claim 22, when the zone selector switch 53 is set to “secondary only” (e.g. see arguments above and claim 21 rejection.  The switch 44 is interpreted as “inoperable” in the sense that water is not being filled in the primary zone to trigger switch 44 such that the input does not appear to affect operation), only one of the water level indicators would be expected to light up when selected such that the other water levels would not be illuminated to thereby read on the claim limitation.  With zone selector switch 53 set to “secondary only”, all of the water level options for switch 44 are interpreted as inoperable and all but one of the water level settings would be unilluminated.    
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Hubbard and more particularly to apply light-emitting diodes to indicate the water level selection for switch 44 because said modification would yield a predictable variation of Hubbard in view of Ikeda.  

Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hubbard (US 3575020) in view of Nag (WO 2006087735) as applied to claim 1 above, and further in view of Chun et al. (KR 20150030806, “Chun”) and Kim et al. (US 20190186064, “Kim”).  Examiner had provided a machine translation of Chun.    
Modified Hubbard teaches claim 1.
Hubbard does not appear to teach the following:

For Claim 27:
The laundry treating appliance of claim 1, further comprising a sensor configured to determine whether the second basket is positioned within the laundry treating appliance and provide the input to the controller indicative of the selectable configuration for the first and second baskets based on a presence or absence of the second basket.

Chun however, teaches a need to determine the presence of an auxiliary washing tub before making a selection between three different modes (see Chun’s Figures 1 & 11, rotary tub 30, auxiliary washing tub 80, steps S100, S200, S300-1, S300-2, S300-3.  Machine translation, pages 6-7).  More particularly, Chun teaches a control unit which determines whether the auxiliary washing tub 80 is present in S100, and there are three modes (S300-1, S300-2, S300-3) with which the washing will proceed.  In the first mode (S300-1), washing water can be supplied to the auxiliary washing tub 80 as well as the rotary tub 30.  In the second mode (S300-2), only the auxiliary tub 80 is supplied.  In the third mode (S300-3), the auxiliary washing tub 80 is not mounted, and rotary tub 30 is supplied with washing water.  Examiner equates Hubbard’s primary zone only with Chun’s third mode S300-3, Hubbard’s secondary zone only mode with Chun’s second mode S300-2, and Hubbard’s duo/both zone with Chun’s first mode S300-1.  One of ordinary skill in the art would understand that Chun’s control unit is selectively executing a mode not involving the auxiliary washing tub  because the auxiliary washing tub is not present.  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Hubbard and more particularly to determine the presence of the auxiliary washing tub 80 because said modification would yield a thereof and assist in determining the mounting of removable tub 14.  

Chun teaches a need to determine/sense the mounting of an auxiliary washing tub before proceeding to a mode in which only the main wash tub is utilized, but does not appear to teach the use of a sensor per se.
Examiner however, considers it well-known in the washing arts to use a sensor to detect the presence of an auxiliary washing tub and refers to Kim, who teaches sensing whether an auxiliary washing tub is installed (see Kim’s Figures 6-9, & 13, auxiliary washing tub 100, switching device 510, magnet 511.  [0095]).  Applying a sensor to assist/accomplish the determining whether an auxiliary washing tub  is present would yield a predictable variation of modified Hubbard (see MPEP 2143, “(A) Combining prior art elements according to known methods to yield predictable results”). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Hubbard and more particularly to use a sensor as taught by Kim to detect the presence of the .  


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC LORENZI whose telephone number is (571)270-7586 and fax number is (571)270-8586.  The examiner can normally be reached from 9-5 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Michael Kornakov at 571-272-1303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/MARC LORENZI/Primary Examiner, Art Unit 1714